   Case: 1:12-cv-07220 Document #: 340 Filed: 01/18/20 Page 1 of 4 PageID #:2893




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
DAVID ROGERS, ET AL.,                                )
                                                     )    Case No. 2012 CV 07220
               Plaintiffs,                           )
                                                     )    Judge Edmond E. Chang
       v.                                            )
                                                     )    Magistrate Weisman
FORD MOTOR COMPANY,
                                                     )
               Defendants.                           )
                                                     )

    DEFENDANT FORD MOTOR COMPANY’S PROPOSED JURY INSTRUCTION
                REGARDING THIRD-PARTY TESTIMONY

       As requested during the jury instructions conference, Ford submits the following revised

proposed jury instruction regarding third-party testimony. Ford maintains all objections and

arguments previously filed and made with respect to the jury instructions and verdict form.

Specifically, Ford maintains its objection to putting a separate line on the verdict form for future

damages, which are unsupported by any evidence.




                                             1
   Case: 1:12-cv-07220 Document #: 340 Filed: 01/18/20 Page 2 of 4 PageID #:2893




                           Third-Party Testimony (New Instruction)

       You have heard testimony from Carline Dunlap and Althea Demps about alleged conduct

that Plaintiff contends is similar to his complaints of discrimination and retaliation. You may not

assume that if you conclude Plaintiff’s supervisors engaged in that conduct toward these two

individuals, they are more likely to have engaged in that conduct against Plaintiff. You may

consider that testimony only for the limited purpose of deciding why Plaintiff’s supervisors may

have acted in particular ways.

Ford’s Argument In Support Of Modifications:

       Ford has revised its proposed instruction, as the Court requested at the jury instructions

conference. Ford’s proposed instruction explains the limited purpose for which this type of

evidence may be admitted (see Fed. R. Evid. 404(b)), and reflects this Court’s decision in Young

v. City of Harvey & Denard Eaves, No. 15 C 11596, 2016 WL 4158952, at *3-4 (N.D. Ill. Aug.

4, 2016), where the Court explained that “evidence that supervisors discriminated or retaliated

against other employees” may be relevant to the supervisors’ “motive,” but may not be admitted

to show that “the defendant ha[s] once again acted in a certain way.”

       As discussed at the jury instructions conference, Ford respectfully submits that the Court

should not give the first two sentences of Ford’s proposed instruction without including a third

sentence that is substantially similar to Ford’s proposal.




                                              2
  Case: 1:12-cv-07220 Document #: 340 Filed: 01/18/20 Page 3 of 4 PageID #:2893




Dated: January 18, 2020

                                     Respectfully submitted,

                                     BERKOWITZ OLIVER LLP

                                     By: /s/ Kathleen M. Nemecheck             ______
                                        Kathleen M. Nemecheck          ARDC #50139
                                        Jocelyn A. Villaneuva Admitted Pro Hac Vice
                                        2600 Grand Boulevard, Suite 1200
                                        Kansas City, Missouri 64108
                                        Telephone: (816) 561-7007
                                        Facsimile: (816) 561-1888
                                        E-Mail:      knemecheck@berkowitzoliver.com
                                                     jvillanueva@berkowitzoliver.com

                                        Mark H. Boyle                 ARDC #6200934
                                        Karen Kies DeGrand            ARDC #6191140
                                        Curtiss Schreiber
                                        Donohue Brown Mathewson & Smyth LLC
                                        140 South Dearborn Street, Suite 800
                                        Chicago, Illinois 60603
                                        Telephone: (312) 422-0900
                                        Facsimile: (312) 422-0909
                                        E-Mail:       mark.boyle@dbmslaw.com
                                                      karen.degrand@dbmslaw.com

                                        Blaine H. Evanson        Admitted Pro Hac Vice
                                        Gibson, Dunn & Crutcher LLP
                                        3161 Michelson Drive
                                        Irvine, California 92612
                                        Telephone: (949) 451-3805
                                        Facsimile: (949) 475-4768
                                        E-Mail:       bevanson@gibsondunn.com

                                        Attorneys for Defendant Ford Motor Company




                                    3
   Case: 1:12-cv-07220 Document #: 340 Filed: 01/18/20 Page 4 of 4 PageID #:2893




                               CERTIFICATE OF SERVICE

      I hereby certify that on January 18, 2020 the foregoing was filed with the Court using the
ECF system, which provided electronic service to the following:

       David Porter
       Law Office of David Porter
       33 N. LaSalle Street
       Suite 2000
       Chicago, IL 60602
       Telephone: (312) 236-1207
       E-Mail: dporterlaw@ameritech.net

       Karen J. Doran
       Karen J. Doran, Attorney at Law, LLC
       2100 Manchester Road, Suite 1620
       Wheaton, Illinois 60187
       Telephone: (630) 384-9367
       E-Mail: karen@karendoranlaw.com

       Attorneys for Plaintiff David Rogers


                                              /s/ Kathleen M. Nemechek
                                              Attorney for Defendant Ford Motor Company




                                              4
